We are gathered here at the General Assembly at a time when the Secretary-General has chosen the very important theme of climate — we met on the subject yesterday — when impatience is being expressed everywhere and when everything in the world around us — or at least many things — could lead us to be pessimistic. We are not meeting our own expectations — the objectives that we have set for ourselves — in the fight against global warming and in the fight for biodiversity. The many tensions are at an unprecedented level in some parts of the world. Take, for example, what happened recently in the Gulf, or the challenges many of our friends in this Hall are confronting — our friends from the Sahel in particular, whose friendly faces I see here, and from many other regions.
These conflicts are increasingly harsh, cruel to civilians, humanitarian workers and human rights defenders. As David Miliband says, we have entered an age of impunity. Commercial tensions are increasing, and concerns are growing about technological changes and their consequences. I do not want to paint a pessimistic picture here — and I know how tired delegations are of listening to the many speeches that have been given since this morning; indeed, I wish to spare us the litany of all the reasons for despair. Nevertheless, we have everything we need to meet these challenges, everything, and in a new way.
First, we have knowledge. Never before in the history of the world has science been brought together in such a way as to be able to describe the challenges we face and provide the means to address them, from the Intergovernmental Panel on Climate Change to the Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services, to the point where we are building upon technological revolutions. It has been described thus: every year we know a little bit more.
We have the funding, which is not lacking across the globe. We have an unrivalled capacity for innovation, which, on many of the subjects I have cited, is also a means of responding to these challenges: in the fight against poverty and in efforts to foster stability and respond to the major changes I have just mentioned. We have an unprecedented awareness of these contemporary evils. We have our youth, who are weighing in on the climate and freedoms. And we have, I must say, public opinion, which is more informed than ever before. And we have a framework, which is operative in this Hall today: the framework of free States that recognize each other and are supposed to work for the common good and prepare for the future of humankind, responding to these contemporary crises. We also have multilateral regional frameworks on many subjects and thematic frameworks on such topics as trade and economic cooperation.
So what are we missing? What is it that makes us give speeches that make our peoples feel we cannot respond to their fears?
On reflection, as I prepared to speak today, I was reminded of a text that has often been with me, namely, the Harvard commencement address given by Alexandr Solzhenitsyn in 1978 on the decline of courage. We lack courage, spectacularly and often. Basically, today I just wanted to tell the General Assembly that the appeal I would like to make would be on the revival of courage — on two subjects to begin with: the courage to know how to build peace and the courage to take responsibility.
The courage to know how to build peace is important because, first of all, it takes courage to do so and because building peace always involves taking a risk, which consists in not simply defending one’s primary interests or one’s positions that have sometimes led to escalation or tensions. In all regions of the world, building peace is about taking the risk — the risk of dialogue, compromise, rebuilding trust — and in so many regions, that is what we need. That is what the Middle East needs today. That is what the Gulf region needs. Courage is not tensions, provocation, ripostes. It is a demanding consultation that is carried out in a transparent manner.
From the very first time I addressed the General Assembly (see A/72/PV.4) I expressed my strong belief with respect to Iran that the strategy of applying pressure on the Iranian nuclear issue could lead only to an increase in tensions in the region if, basically and above all, it did not have clear prospects for achieving a diplomatic solution. In 2018, after the United States withdrew from the 2015 Vienna Agreement, I proposed a comprehensive framework to preserve the Joint Comprehensive Programme of Action (JCPOA) and complement it with a broader approach to address the issues raised by Iran’s post-2025 nuclear programme, the country’s role in regional crises and its ballistic programme. Where are we today?
In response to the American strategy and the European, Russian and Chinese desire to preserve the 2015 Vienna Agreement, Iran has responded with a strategy of maximum pressure on its regional environment. In that context, the increase in tensions was constant in recent months, and the 14 September attacks on Saudi Arabia have changed the situation. From that point on, the risk of a flare-up based on a calculation error or a disproportionate response has become greater today. Peace is at the mercy of an incident that is getting out of hand, and the consequences for the whole region and beyond would be too serious for us to accept living on the brink of disaster.
So what can we do? More than ever, I believe very deeply, the time has come to resume negotiations among the United States of America, Iran, the signatories to the JCPOA and the Powers in the region that are primarily concerned with the region’s security and stability.
What should be the terms and objectives of those negotiations? First, there must be complete certainty that Iran will never acquire nuclear weapons. Secondly, there must be an end to the crisis in Yemen. Thirdly, a regional security plan integrating the other crises in the region and the security of maritime transit flows must be drawn up. Finally, economic sanctions must be lifted.
I am in no way naive, nor do I believe in miracles. I believe in the courage to build peace, and I know that the United States of America, Iran and all the signatories to this agreement have that courage. It is with the same conviction that we will continue our work on Syria, Libya and the Sahel, which has been discussed at length in recent weeks and, in particular, at the Group of Seven Summit in Biarritz.
With regard to Syria, I would like to welcome the encouraging announcements made yesterday by the Special Representative of the Secretary-General, and a decisive step forward with respect to the constitution, at last, by the long-awaited Constitutional Committee. We all look at the humanitarian situation in Idlib with vigilance and high standards. We are all committed to Syria’s stability, throughout all its regions, and to the protection of all its people. We will continue to work towards a sustainable and inclusive political solution in Syria, which entails the work of the constitutional committee and securing Syrian territory so as to enable the voluntary and safe return of all refugees. It further requires a free electoral process that will include all Syrian citizens.
With respect to Libya, the Group of Seven (G-7) summit recalled our objectives and convictions. I believe very strongly that we currently need a robust inter-Libyan reconciliation conference and a firm commitment from the African Union, alongside the United Nations, to achieve that. Many initiatives have been undertaken. I welcome the commitment of Germany and all stakeholders who want to build peace. Lasting peace, however, can be built only on the basis of reconciliation among the Libyans themselves.
In the Sahel, France’s commitment is well known, ongoing and reaffirmed. There too, the future lies in building lasting cooperation in the region among the five States members of the Group of Five for the Sahel, securing the commitment of our armies, involving the United Nations, changing the mandate of the United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA) and fully integrating our objectives of fighting terrorism and entrenching sustainable security in the Sahel into the missions that we have deployed. It is essential to transfer MINUSMA’s mandate to Chapter VII of the Charter of the United Nations, continue to involve all the armies in the region, re-engage all the region’s security forces in the fight against terrorism and commit our energy to development and stabilization. Those are all situations in which engaging in dialogue and crafting political solutions are the key to success.
That courage to build peace is something we have seen in recent months at work in an unforeseen and unexpected way in the Sudan thanks to the strength of the Sudanese people, the capacity for dialogue between the army and the people, the work of the African Union and the role of Ethiopia, whose foresight and commitment to the whole region I want to salute here.
It is that same courage to build peace that is now required in Ukraine. President Zelenskyi has taken the first steps, President Putin has been able to respond to him and progress has been made in recent weeks. We see our horizon and know that the next steps are implementing the Minsk agreements and, ultimately, building a lasting peace on the ground. In the coming weeks, we will convene a summit in the Normandy format at the level of Heads of State and Government.
On each of those subjects, the question that is always asked is how to recreate an effective framework for cooperation among States. I believe that that it is possible. I do not believe that the problems that we face today can be solved by diluting responsibilities or by a globalism that, in a way, neglects the people. In that regard, I agree with what President Trump said this morning. I also do not believe that the crises that we are experiencing would be best resolved by national withdrawal. I believe very deeply in patriotism so long as it incarnates both love of country and the aspiration to the universal. I believe very deeply in sovereignty so long as it represents both autonomy for oneself and the need for cooperation.
What we need today is to reinvent what I defined when I last addressed the Assembly in speaking of robust multilateralism (see A/73/PV.6). That is not to say that our multilateralism is worn out, that we no longer listen to ourselves or that we are no longer effective. Rather, it is in acknowledgement that there is no solution to be found in national withdrawal or without cooperation. That cooperation must, however, produce concrete results and engage new actors. We have demonstrated the effectiveness of such robust, contemporary multilateralism.
I believe that we achieved that on the issue of climate when, after the American decision to withdraw from the Paris Agreement on Climate Change, we launched the One Planet Summit, together with the United Nations and the World Bank, which allowed us to maintain cohesion and engage new actors, investors and companies, as we saw again yesterday at the summit organized by the United Nations. We must engage new actors, create momentum and resist disintegration.
In that regard, Russia’s ratification of the Paris Agreement, announced yesterday, is a sign of the success of that approach, in addition to what we have been able to undertake on many coalition issues. That is the same highly pragmatic multilateralism that we adopted to fight terrorism on the Internet through the Aqaba process and in the Christchurch Call to Action Summit, held on 15 May in Paris. I pay tribute here to the commitment of the King of Jordan and the Prime Minister of New Zealand.
Yesterday, we made a breakthrough when 50 countries joined that initiative and platforms were committed to set operational protocols and remove terrorist content. We will go even further, but we now have a concrete, real answer. We must continue to move forward, innovate and respond to contemporary challenges in a spirit of partnership, information and democracy. We must now innovate in the same spirit to secure our safety and security.
The major challenge for us today is that we are no longer capable of ensuring stability in an increasingly conflict-ridden world, having left behind the bipolar world in which we lived for decades. We no longer really have the last-resort guarantors of our deep-seated balances. As such, disorders have set in and things are often slow to be resolved effectively. I believe very strongly that the courage to build peace requires the reaffirmation of our values — those of human rights and the dignity of human beings, which must not be subject any form of contemporary relativism. It calls for practical re-engagement in all areas of operation that I mentioned earlier, with a view to building peace and stability and proposing tangible solutions to the people.
I would refer, too, to the courage to take responsibility for our manifold challenges. When we talk about contemporary common goods, the climate, education and inequalities, we can say that we understand and see things for what they are. Today, we have an array of experts who are telling us about and describing in unprecedented detail the situation of our world. If we have weakened, it is because we have too often decided to question the truth, contest the facts, favour the short term and sometimes protect certain interests, and the loss of meaning has taken hold. But the reality is there.
Inequalities have again increased in our world among countries and within our countries. Our contemporary capitalism has become dysfunctional, leading to an unparalleled level of inequality. We are no longer capable of solving abject poverty and new forms of inequality, such as inequalities of opportunity and gender, as well as in access to education in the poorest regions, access to health care and necessary treatments, and climate, when it comes to the most vulnerable countries or the poorest regions that are hit even harder by global warming or the increasing scarcity of biodiversity.
On all those subjects, I presented the proposed the G-7 agenda last year and the desire to place the fight against inequality at its very core. I would like to briefly comment on that. I believe that we can collectively contribute to that subject in order for a response to begin to materialize, with a view to supporting the collective commitment already made to the Sustainable Development Goals. It is a way out of the short term; it is a decision to change our system. We have collectively committed, first and foremost, to a very proactive agenda for Africa and for the Sahel, its security, stability and development and, more broadly, to draft an agenda for Africa based on genuine security, development and reciprocity. In that context, we will host an Africa-France summit in France next June, based on economic partnerships and the involvement of civil societies in a spirit of deep reciprocity.
It is an agenda for equality between women and men. In Biarritz, we launched the €251-million Affirmative Finance Action for Women in Africa initiative to support women entrepreneurs in Africa, and we will work with Angelique Kidjo to ensure that projects are quickly launched. That initiative was proposed by African women and operated by the African Development Bank, and for which the major economic Powers have decided support through investment.
We have supported Dr. Mukwege’s fund for the protection of victims of sexual violence and launched the Gender Equality Advisory Council, which we have expanded in conjunction with this session of the General Assembly and which, for the States that join it, consists of implementing at least one measure at the national level on women’s rights, based on best practices around the world.
The fight for gender equality is crucial, because we have not won it within our societies, as evidenced by the persistence of feminicide in France and many other countries. We must give it legal status and build effective action to eradicate it. We must do even more than we have done before, because we are seeing in numerous States a decline in equality between women and men and a questioning of women’s rights to control their bodies and the achievements of past decades. We must act because wherever inequality between women and men takes root, it leads to a decline in civilization, a rise in obscurantism, a growth in terrorism and a downturn in education. It also leads to diminished growth, because it means depriving each of those countries of half of its potential wealth.
That is also why we strongly support the United Nations on that agenda. On the three principles of action — namely, emancipate, protect and ensure real equality — we will act in view of the Generation Equality Forum, to be held in Paris in July 2020, 25 years after the Beijing Declaration, which marked the history of our Organization. There is no turning back now. We must move forward into a new era.
We must also fight that battle and have the courage to assume responsibility for our health. Here too, we have seen even today too many setbacks and difficulty of access to treatment in some regions, despite our efforts. The sixth replenishment conference of the Global Fund to Fight AIDS, Tuberculosis and Malaria will be held on 10 October in Lyon, France. From this rostrum in 2002, Kofi Annan called for the creation of a global fund to fight inequalities in the face of the possibility of curing deadly diseases. The Fund was then established, with the support of the Group of Eight at the time, and 32 million lives have been saved as a result.
I insist that the eradication of major pandemics is within the reach of our action. We can save 16 million lives in the coming years. We must simply recognize that no one can understand any longer how, for reasons of finance and inequality, it is impossible today to access treatments to prevent or cure such diseases or to slow their resurgence. That is why we need $14 billion in Lyon. We have three weeks, and we will put all our energy into making sure that a new global fund meets our ambition.
Lastly, the issue of climate is also a fight against inequalities and one of the subjects on which the courage of responsibility must be exemplified. Essentially, there is an ongoing paradox in climate matters, to which we are collectively being inured. We have basically given our impatient young people a boilerplate response. We give them the opportunity to express themselves and we tell them that we can hear them and that they are doing great; and then, all too often, we go on doing just as we did before. That will not hold up.
I welcome the commitment of the Secretary- General and say that, in the fight against climate change and biodiversity loss, we must undertake even stronger action and fundamentally change our collective Organization, the system itself, and seek not to offset, but rather to correct and change it ourselves with all our investors, companies and societies.
First, we must broaden our ambitions. That is crucial if we are to have a chance at limiting the rise in temperatures to below 2°C by the end of the century. To that end, we must act in 2020. In Europe, we must make the necessary decisions in 2020 in that regard, particularly on carbon taxation, with a real, higher minimum price and border taxation. If we have not convinced some partners to follow that agenda, those courageous decisions are needed, and the time is now.
We need to engage all countries more broadly in a carbon neutrality strategy by 2050. Several have joined that coalition. President Piñera Echenique has just presented it to the Assembly. We must continue to convince stakeholders and participate in that essential strategy. India has just expressed its willingness to join that agenda and coalition. I am aware of China’s proactive approach to climate change, which has been so important in recent years.
I know that together, if we commit to carbon neutrality, we can make a significant difference in achieving our objectives. As such, the twenty-fifth session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Chile, and the twenty-sixth session, to be held in Europe, will be defining events.
Secondly, we must bring our agendas and actions back into line. I said this yesterday, but we cannot claim to be doing everything perfectly well and call for calm while we continue to be dependent on coal, as is the case in too many countries. Everyone, within their own limitations and with the help of the international community, the right funding and respect for each component of our societies, needs to commit to a strategy to wean ourselves of coal.
The major countries of the world must also stop financing new polluting facilities in developing countries. We continue to this day to export financing and projects in various countries financed by developed countries, which consist of launching new polluting structures and telling developing countries, the poorest countries, in not so many words that climate change is not for them. They can go on polluting; everything’s fine where you are. That is inconsistent and irresponsible. Let us be honest with ourselves. We must commit all our development banks, as we began to do on Sunday, towards a reorientation of financing towards renewable energies everywhere, because in Africa, Asia, the Americas and the Pacific, the future of energy production is also about getting out of coal and no longer being coal-dependent.
In the same way, we must build a climate fund commensurate with these ambitions. In a few weeks, the first Green Climate Fund pledging conference will take place in Paris and I call on our major partners on this issue to provide crucial financing. There are many of us that have already doubled our commitments and I urge others to do the same, as such contributions will be most decisive.
On the matter of coherence, as I said yesterday, we can no longer have open, free-trade commercial strategies that do not include the climate question in their own agendas. The two must be combined. I believe in openness and free trade, but only to the extent that they are well thought out and able to integrate the objectives of zero carbon and zero deforestation. This means that, at each stage, we must build compatible solutions and find measures for compensation. However, we cannot force certain countries to make efforts and then continue to trade with those that do not, and we cannot continue to make statements from this rostrum and continue importing products that contradict them.
Nothing is going to change overnight. France, on its part, is too often an importer of products that lead to deforestation. This will involve deep-rooted changes and partnership strategies with countries of origin, with our businesses and our financial backers. I am not saying that everything is going well in France and that we are doing everything right; that is far from the truth. But if we are not collectively responsible and transparent and if we do not accept the fact that we must practice what we preach when it comes to our commercial policies and climate agendas, we will never achieve it. It will take some years, but we must start now.
There are two climate-related topics that I wish to underscore here before concluding. If we want to succeed in the war on climate change, we must look to save our forests and our oceans. These two battles are essential to reduce carbon dioxide emissions and preserve our biodiversity balance. We are currently losing the battle on these two global issues. Yesterday, I believe that the commitment demonstrated by all marked an important step forward in defending the Amazon rainforest and the African forest — that is, the primary forest reserves of our planet.
We have countries that have committed to this cause — France is one of them — but here I wish to highlight in particular the efforts of Germany and Norway. We were joined by major countries, international organizations, non-governmental organizations and the majority of the countries affected by Amazonia, to speak diplomatically. I encourage all those who wish to join the fight to join it, but we need to move forward. By the time the United Nations Climate Change Conference takes place in Santiago, we will have met extremely effective and pragmatic criteria so as to invest more closely on the ground and find useful solutions to promote reforestation, biodiversity and agroecology protection and all economic development projects concerning Amazonia and the African forest in the Congo basin. This will promote economic development and forest preservation, and thus our fight for biodiversity and against global warming.
The fight for biodiversity, too, will be the focus of major meetings in 2020, with the International Union for Conservation of Nature World Conservation Congress in France and the 15th meeting of the Conference of the Parties to the Convention on Biological Diversity in Beijing. We need clear actions to be taken by 2020. When it comes to our oceans, the Intergovernmental Panel on Climate Change report Global Warming of 1.5°C is utterly devastating. We have been confronted with the naked, stubborn truth and we are losing the battle. At the recent G-7 Summit in Biarritz, we began building coalitions with major transporters, which committed to reducing speeds. This is just the beginning — we are far from having won — and I hope that we will commit, as we are doing for the forests, to the fight for the oceans with the funding and concrete actions needed to win this battle.
Right now, it is all about our initial changes and our initial actions. I cannot stress enough that what we are collectively trying to do is vital. It is about working together to try to change our collective political, economic, social organizations to reduce inequalities and, better still, to prevent them. I do not believe that the right response to growing contemporary inequalities in the areas of climate, opportunities and education lies in the fiscal agenda of each individual country. I believe that the answer lies in education, access to health care and policies to prevent inequality in each individual country, but above all in stronger international cooperation and a robust agenda to combat such inequalities.
But on a fundamental level, this requires an agenda of reconciliation. What we are seeing in front of us is, on the one hand, a constant rhetoric of condemnation. I hear it, and it pushes us to act, but words of condemnation are no longer enough. We know that we cannot go on simply condemning. Our predecessors condemned 20 years ago, which allowed groups of experts to be established. But alongside this rhetoric of condemnation, for some, there is comfort in inaction, a habit of cynicism. In the middle of it all, there is a rather haphazard, somewhat clumsy group of people trying to take action.
Let us take this challenge in our stride; let us build this agenda of reconciliation with our public opinion, with our youth, with our companies, with our investors and with Governments of good faith. We have the facts; let us continue to establish them and, from now on, change our habits. We must change our consumer habits, our production habits, our investment habits, our governance and civic habits in order to collectively engage in this agenda for change. Remaining in this tandem of condemnation and inaction will lead to nothing.
I firmly believe that the courage to assume responsibility means facing the facts, to accept that there are things we can do right now and others that will take time, because in all of our countries there are producers depending on certain products that are harmful; there are people who live in poorly constructed housing and continue to pollute even as they move on. We cannot point the finger at them. Rather, we must help them to change and we must offer solutions through technological innovation, investment and a real agenda to fight social and climate-related inequalities. That agenda of reconciliation is what we need and that is what I want to do in France, what we need to implement in Europe and what we must build right here.
That is what I wanted to say today. I believe in this courage to take responsibility and, more broadly, I believe that this courage will return. In any case, I believe we have no other choice. We must work together. Our grammars have changed; they are no doubt more complex than they were in the past and they certainly engage us more. We know that when it comes to security, inequality, health and climate change, we will all be accountable. But I no longer believe in the easy way out of pessimism. I no longer believe in division. I believe in our ability to propose ideas, to reflect and to act together to build this agenda for reconciliation that will enable everyone, everywhere, to see the light in our future.
